Exhibit 10.12

Stock Unit Grant Agreement

under the Orthofix Medical Inc.

Amended and Restated 2012 Long-Term Incentive Plan

 

This Stock Unit Grant Agreement (the “Agreement”) is made this 1st day of April,
2019 (the “Grant Date”) between Orthofix Medical Inc., a Delaware corporation
(the “Company”), and the person signing this Agreement adjacent to the caption
“Award Recipient” on the signature page hereof (the “Award
Recipient”).  Capitalized terms used and not otherwise defined herein shall have
the meanings attributed thereto in the Amended and Restated Orthofix Medical
Inc. 2012 Long-Term Incentive Plan (the “Plan”).

WHEREAS, pursuant to the Plan, the Company desires to afford the Award Recipient
the opportunity to acquire shares of Stock on the terms and conditions set forth
herein;

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1.Grant of Stock Units.

(a)Number of Shares/Vesting.  The Company hereby grants to the Award Recipient,
on the Grant Date, Stock Units under the Plan relating to 35,587 shares of
Stock, subject to the vesting schedule and terms and conditions set forth below
(the “Award”).  Subject to earlier termination in accordance with the Plan or
this Agreement and the terms and conditions herein, Stock Units granted under
this Agreement shall vest with respect to all of the shares of Stock covered
hereby on the first anniversary of the Grant Date (the “Vesting Date”) provided
that Award Recipient (i) has remained employed by the Company through the Target
Retirement Date (as defined in the Transition and Retirement Agreement) or
otherwise has had his employment with the Company terminated by the Company
without Cause (as defined in the Change in Control and Severance Agreement)
prior to the Target Retirement Date and (ii) has complied with the terms of the
Consulting Agreement (as defined in the Transition and Retirement Agreement)
through the Vesting Date; provided further, however, for the avoidance of doubt,
that there shall be no proportionate or partial vesting in the period prior to
the Vesting Date.

(b)Additional Documents.  The Award Recipient agrees to execute such additional
documents and complete and execute such forms as the Company may require for
purposes of this Agreement.

(c)Issuance of Stock.  The shares of Stock underlying the Award Recipient’s
vested Stock Units will be issued no later than 30 days following the Vesting
Date (the date or dates such shares of Stock are delivered, the “Settlement
Date”).  The issuance of shares of Stock under this grant shall be evidenced in
such a manner as the Company, in its discretion, will deem appropriate,
including, without limitation, book-entry registration or issuance of one or
more stock certificates.  On the Settlement Date, the Company shall also deliver
to the Award Recipient the number of additional shares of Stock, the number of
any other securities of the Company and the amount of any other property (in the
case of cash dividends, assuming such dividends had been reinvested in shares of
Stock as of the ex-dividend date thereof), in each case that the Company
distributed per share of Stock to holders generally during the period commencing
on the Grant Date and ending on the applicable Settlement Date, multiplied by
the number of shares of Stock that are being delivered to the Award Recipient
under this paragraph, without interest, and less any tax withholding amount
applicable to such distribution.  To the extent that the Stock Units are
forfeited prior to vesting, the right to receive such distributions shall also
be forfeited.

(d)Shareholder Rights.  The Award Recipient has no rights as a shareholder with
respect to the shares of Stock underlying the Stock Units unless and until the
Stock relating to the Stock Units has been delivered.  No adjustments are made
for dividends, distributions, or other rights if the applicable record date
occurs before the certificate is issued (or appropriate book entry is made),
except as described above.  

2.Incorporation of Plan. The Award Recipient acknowledges receipt of the Plan, a
copy of which is annexed hereto, and represents that he is familiar with its
terms and provisions and hereby accepts this grant of Stock Units subject to all
of the terms and provisions of the Plan and all interpretations, amendments,
rules and regulations which may, from time to time, be promulgated and adopted
pursuant to the Plan. The Plan is incorporated herein by reference. In the event
of any conflict or inconsistency between the Plan and this Agreement,

        

--------------------------------------------------------------------------------

Exhibit 10.12

the Plan shall govern and this Agreement shall be interpreted to minimize or
eliminate any such conflict or inconsistency.

3.Restrictions on Transfer.  To the extent not yet vested, the Stock Units may
not be sold, transferred, assigned, transferred, pledged, hypothecated, or
otherwise encumbered or disposed of, whether by operation of law or otherwise,
nor may the Stock Units be made subject to execution, attachment, or similar
process.  If the Award Recipient attempts to do any of these things, he will
immediately and automatically forfeit the Stock Units.

4.Termination of Service; Change in Control.

(a)Certain Terminations of Service.  If the Award Recipient fails to satisfy the
condition set forth in Section 1(a)(i) or the condition set forth in Section
1(a)(ii), in each case other than as a result of the Award Recipient’s death or
Disability prior to the Vesting Date, all of the Stock Units shall be forfeited
by the Award Recipient and cancelled by the Company as of the date that such
satisfaction failure occurs, and the Award Recipient shall have no further right
or interest therein unless the Committee in its sole discretion shall determine
otherwise.

(b)Termination of Service for Death or Disability. If the Award Recipient fails
to satisfy the condition set forth in Section 1(a)(i) and/or the condition set
forth in Section 1(a)(ii), in each case solely as a result of the Award
Recipient’s death or Disability prior to the Vesting Date, the Stock Units shall
automatically vest in full as of the date of the Award Recipient’s termination
of Service and shall be delivered within 30 days of such termination of Service.

5.Withholding.

The Company shall have the right to require the Award Recipient to remit to the
Company any and all amounts sufficient to satisfy any withholding or other taxes
that may be due as a result of the issuance of shares of Stock subject to the
Stock Units.  At the time of the Settlement Date (or, in the event that tax
withholding is required as of an earlier date, then such earlier date), the
Award Recipient shall pay in cash to the Company any amount that the Company may
reasonably determine to be necessary to satisfy such withholding or other tax
obligation. The Company shall have the right, but not the obligation, to permit
or require the Award Recipient to satisfy, in whole or in part, such obligation
to remit withholding or other taxes, (a) by directing the Company to withhold
shares of Stock that would otherwise become vested, or (b) by entering into a
“same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby Award
Recipient irrevocably elects to sell a portion of the shares of Stock to be
delivered in connection with the Stock Units to satisfy withholding obligations
and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the withholding obligations directly to the Company or any
Affiliate in each case pursuant to such rules as the Committee may establish
from time to time.  The Company, in its sole discretion, may also permit, the
Award Recipient to satisfy, in whole or in part, such obligation to remit
withholding or other taxes, by delivering to the Company shares of Stock already
owned by the Award Recipient and not then subject to any repurchase, forfeiture,
unfulfilled vesting, or similar requirements.  The Company shall also have the
right to deduct from all cash payments made pursuant to, or in connection with,
the Stock Units, the federal, state, or local taxes required to be withheld with
respect to such payments.  The maximum number of shares of Stock that may be
withheld to satisfy any federal, state, or local tax requirements may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company to be withheld and paid to any such
federal, state, or local taxing authority with respect to such vesting or
payment; provided, however, for so long as Accounting Standards Update 2016-09
or a similar rule remains in effect, the Committee has full discretion to
choose, or to allow the Award Recipient to elect, to withhold a number of shares
of Stock having an aggregate Fair Market Value that is greater than the
applicable minimum required statutory withholding obligation (but such
withholding may in no event be in excess of the maximum required statutory
withholding obligation in such Award Recipient’s relevant tax jurisdiction).  

6.No Employment or Other Rights.  This Award does not confer upon the Award
Recipient any right to be continued in the employment of, or otherwise provide
Services to, the Company or any Subsidiary or other affiliate thereof, or
interfere with or limit in any way the right of the Company or any Subsidiary or
other affiliate thereof to terminate such Award Recipient’s employment or other
service relationship at any time.  For

        

--------------------------------------------------------------------------------

Exhibit 10.12

purposes of this Agreement only, the term “employment” shall include
circumstances under which Award Recipient provides consulting or other Services
to the Company or any of its Subsidiaries as an independent contractor, but such
Award Recipient is not, nor shall be considered, an employee; provided, however,
nothing in this Section 6 or this Agreement shall create an employment
relationship between such person and the Company or its applicable Subsidiary,
as the usages described in this Section are for convenience only.

7.Adjustment of and Changes in Shares of Stock. In the event of any merger,
consolidation, recapitalization, reclassification, stock dividend, extraordinary
dividend, or other event or change in corporate structure affecting the shares
of Stock, the Committee shall make such adjustments, if any, as it deems
appropriate in the number and class of shares subject to the Stock Units. The
foregoing adjustments shall be determined by the Committee in its sole
discretion.

8.Discretionary Nature of Plan.  The Plan is discretionary in nature, and the
Company may suspend, modify, amend or terminate the Plan in its sole discretion
at any time, subject to the terms of the Plan and any applicable limitations
imposed by law.  This Stock Unit grant under the Plan is a one-time benefit and
does not create any contractual or other right to receive additional Stock Units
or other benefits in lieu of Stock Units in the future.  Future grants, if any,
will be at the sole discretion of the Committee, including, but not limited to,
the timing of any grant, the number of Stock Units granted, and the vesting
provisions.

9.Section 409A.   The grant of Stock Units under this Agreement is intended to
comply with Code Section 409A to the extent subject thereto, and, accordingly,
to the maximum extent permitted, this Agreement will be interpreted and
administered to be in compliance with Code Section 409A.  Notwithstanding
anything to the contrary in the Plan or this Agreement, neither the Company, its
Affiliates, the Board, nor the Committee will have any obligation to take any
action to prevent the assessment of any excise tax or penalty on Award Recipient
under Code Section 409A, and neither the Company, its Affiliates, the Board, nor
the Committee will have any liability to Award Recipient for such tax or
penalty.  For purposes of this Agreement, a termination of Service occurs only
upon an event that would be a Separation from Service within the meaning of
Section 409A.  If, at the time of Award Recipient’s Separation from Service, (1)
Award Recipient is a “specified employee” within the meaning of Code Section
409A, and (2) the Company makes a good faith determination that an amount
payable on account of Award Recipient’s Separation from Service constitutes
deferred compensation (within the meaning of Code Section 409A), the payment of
which is required to be delayed pursuant to the six (6)-month delay rule set
forth in Code Section 409A to avoid taxes or penalties under Code Section 409A
(the “Delay Period”), then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it in a lump sum on the first
business day after the Delay Period (or upon Award Recipient’s death, if
earlier), without interest.  Each installment of Stock Units that vest under
this Agreement (if there is more than one installment) will be considered one of
a series of separate payments for purposes of Code Section 409A.  

10.Miscellaneous Provisions.

(a)Applicable Law.  The validity, construction, interpretation and effect of
this instrument will be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of law provisions
thereof.

(b)Notice.  Any notice required by the terms of this Agreement shall be
delivered or made electronically, over the Internet or otherwise (with request
for assurance of recipient in a manner typical with respect to communications of
that type), or given in writing.  Any notice given in writing shall be deemed
effective upon personal delivery or upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, and
shall be addressed to the Company at its principal executive office and to the
Award Recipient at the address that he or she has most recently provided to the
Company.  Any notice given electronically shall be deemed effective on the date
of transmission.

(c)Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.

(d)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        

--------------------------------------------------------------------------------

Exhibit 10.12

(e)Amendments. The Board and the Committee shall have the power to alter or
amend the terms of the grant of Stock Units as set forth herein from time to
time, in any manner consistent with the provisions of the Plan, and any
alteration or amendment of the terms of this grant of Stock Units by the Board
or the Committee shall, upon adoption, become and be binding on all persons
affected thereby without requirement for consent or other action with respect
thereto by any such person. The Committee shall give notice to the Award
Recipient of any such alteration or amendment as promptly as practicable after
the adoption thereof. The foregoing shall not restrict the ability of the Award
Recipient and the Board or the Committee by mutual written consent to alter or
amend the terms of this grant of Stock Units in any manner which is consistent
with the Plan.

(f)Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the Award Recipient and the Company.

(g)Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the Award Recipient and the Company regarding the grant of
Stock Units and supersede all prior arrangements or understandings (whether oral
or written and whether express or implied) with respect thereto.  In the event
the Award Recipient has a Severance Agreement, any conflicts or ambiguities
shall be resolved first by reference to the Severance Agreement, then to Plan,
and finally to this Agreement.  

11.Definitions. For purposes of this Agreement, the following capitalized words
shall have the meanings set forth below.

“Change in Control and Severance Agreement” shall mean the Amended Change in
Control and Severance Agreement, dated November 1, 2016, between the Award
Recipient and the Company.

“Transition and Retirement Agreement” shall mean the Transition and Retirement
Agreement, dated February 25, 2019, between the Award Recipient and the Company.

“Separation from Service” shall have the meaning given such term in Code Section
409A.

(Remainder of page intentionally left blank)




        

--------------------------------------------------------------------------------

Exhibit 10.12

EXECUTED on the date first written above.

 

 

 

 

 

 

 

 

COMPANY:

 

ORTHOFIX MEDICAL INC.

 

 

 

 

 

By:  

  /s/ Bradley R. Mason

 

 

Name:  Bradley R. Mason

 

 

Title:    President and Chief Executive Officer

 

 

 

AWARD RECIPIENT:

 

 

 

 

By:  

 

 

 

Name: Bradley R. Mason

 

 

 

 

        